UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK



BRETT M. BOUCHARD,
                                 Plaintiff,


                    v.                                              5:17-CV-909
                                                                     (FJS/ATB)
LA PARMIGIANA S.R.L.,
MACCHINE E IMPIANTI PER
LA PASTA,
                                 Defendant.



APPEARANCES                                         OF COUNSEL
O’CONNELL LAW FIRM                                  KEVIN P. O’CONNELL, ESQ.
3269 Fulton Avenue
P.O. Box 567
Central Square, New York 13036
Attorneys for Plaintiff

MEISTER SEELIG & FEIN LLP                           ALEXANDER D. PENCU, ESQ.
125 Park Avenue, 7th Floor                          BENJAMIN D. BIANCO, ESQ.
New York, New York 10017
Attorneys for Defendant

COSTELLO COONEY & FEARON, PLLC                      ELIZABETH HOFFMAN, ESQ.
500 Plum Street – Suite 300                         ROBERT J. SMITH, ESQ.
Syracuse, New York 13204
Attorneys for Defendant

SCULLIN, Senior Judge




                                              -1-
                        MEMORANDUM-DECISION AND ORDER

                                       I. INTRODUCTION

   Brett Bouchard (“Plaintiff”), a resident of Massena, New York, brings this action against La

Parmigiana S.R.L., Macchine E Impianti Per La Pasta (“Defendant”) seeking damages for

personal injuries sustained while using one of Defendant’s pasta making machines. See generally

Dkt. No. 2, Complaint. Defendant, a foreign company based in Italy, manufactures pasta making

machines and sells them to distributors. See id. Defendant has moved to dismiss Plaintiff’s

complaint pursuant to Rule 12(b)(2) of the Federal Rules of Civil Procedure and on res judicata

grounds. See generally Dkt. No. 13, Def.’s Mot. Dismiss.




                                      II. BACKGROUND

   On April 24, 2014, while employed at Violi’s Restaurant in Massena, New York, Plaintiff’s

right hand was caught in a component of a model D65 DV pasta making machine that Defendant

manufactured, which resulted in the amputation of Plaintiff’s lower arm. See Dkt. No. 2 at ¶¶

19-20.

   Plaintiff first filed a summons and complaint, alleging injuries from that incident, in New

York State Supreme Court, Oswego County, on April 6, 2015. See Bouchard v. La Parmigiana

S.R.L., Macchine E Impianti Per La Pasta, 5:15-CV-865, Dkt. No. 2, Summons & Compl.

(hereinafter “Bouchard I”). Defendant removed the case to this District on July 16, 2015. See

Bouchard I, Dkt. No. 1, Notice of Removal. Defendant then filed a motion to dismiss for lack of

personal jurisdiction. See Bouchard I, Dkt. No. 12, Def.’s Mot. Dismiss. In an Order dated


                                               -2-
January 7, 2016, the court (Kahn, J.) granted Defendant’s motion to dismiss, finding that the

court could not exercise jurisdiction over Defendant because its activities were not within the

reach of New York’s long-arm statute. See Bouchard I, Dkt. No. 23, Order Granting Mot.

Dismiss. The court entered judgment in favor of Defendant and closed the case. See Bouchard

I, Dkt. No. 24.

    Plaintiff then filed another summons and complaint, alleging personal injuries from the same

incident, against Defendant in New York State Supreme Court, Oswego County, on April 19,

2017 (the “2017 complaint”), which is the complaint in this action. See Dkt. No. 2. In his 2017

complaint, Plaintiff added Wohl Associates, Inc. as a second named defendant. 1 See id. Again,

Defendant La Parmigiana filed a notice of removal in this District on August 21, 2017, see Dkt.

No. 1, Notice of Removal, and then filed the pending motion to dismiss, see Dkt. No. 13.




                                       III. DISCUSSION

    Defendant moves to dismiss Plaintiff’s complaint on the grounds of res judicata. 2 See Dkt.

No. 13. “Generally, res judicata is an affirmative defense to be pleaded in the defendant’s

answer. . . . However, when all relevant facts are shown by the court’s own records, of which the

court takes notice, the defense may be upheld on a Rule 12(b)(6) motion without requiring an

answer. . . .” Day v. Moscow, 955 F.2d 807, 811 (2d Cir. 1992) (internal citations omitted); see

also TechnoMarine SA v. Giftports, Inc., 758 F.3d 493, 498 (2d Cir. 2014) (holding that “[a]



1
 The parties stipulated and agreed to terminate Wohl Associates, Inc. as a defendant on April 9,
2018. See Dkt. No. 40, Stip. & Order.
2
 Defendant also moves to dismiss pursuant to Rule 12(b)(2) of the Federal Rules of Civil
Procedure for lack of personal jurisdiction. See Dkt. No. 13.
                                               -3-
court may consider a res judicata defense on a Rule 12(b)(6) motion to dismiss when the court’s

inquiry is limited to the plaintiff’s complaint, documents attached or incorporated therein, and

materials appropriate for judicial notice” (citation omitted)).

   Res judicata “prohibits ‘successive litigation of the very same claim’ by the same parties.”

Whole Woman’s Health v. Hellerstedt, 136 S. Ct. 2292, 2305 (2016) (quotation omitted); see

also Monahan v. New York City Dep’t of Corr., 214 F.3d 275, 284-85 (2d Cir. 2000). Whether

the first judgment will have preclusive effect depends “‘on whether the same transaction or series

of transactions is at issue, whether the same evidence is needed to support both claims, and

whether the facts essential to the second adjudication were present in the first.’” Monahan, 214

F.3d at 285 (quotation omitted). To prove res judicata, “a party must show that (1) the previous

action involved an adjudication on the merits; (2) the previous action involved the plaintiff[ ] . . .;

and (3) the claims asserted in the subsequent action were, or could have been, raised in the prior

action.” Id. (citations omitted).

   “Although a dismissal for lack of personal jurisdiction is not an adjudication on the merits of

a claim,” Stengel v. Black, 486 F. App’x 181, 183 (2d Cir 2008) (Summary Order) (citation

omitted), the Second Circuit has held that “such a dismissal precludes re-litigation of the issue it

decided[,]” id. Therefore, “‘principles of res judicata apply to jurisdictional determinations—

both subject matter and personal.’” Id. (quoting Insurance Corp. of Ir., Ltd. v. Compagnie des

Bauxites de Guinee, 456 U.S. 694, 702 n.9, 102 S. Ct. 2099, 72 L. Ed. 2d 492 (1982)).

   Res judicata, however, does not bar a plaintiff from bringing a new case regarding the same

subject matter as the first action if there is a development of new material facts after the decision.

See Hellerstedt, 136 S. Ct. at 2305 (citing Restatement (Second) of Judgments §§ 20(2) and 24,

Comment f). This is true even for valid and final judgments for the defendants, including those


                                                 -4-
that rest on the prematurity of the action or on the plaintiff’s failure to satisfy a precondition to

the suit. See id. (quoting Restatement (Second) of Judgments § 20(2)). Even if the new facts

meet these criteria, however, the Second Circuit has limited when a subsequent claim based on

new facts is permitted. The general rule is that “newly discovered evidence does not preclude

the application of res judicata unless the evidence was either fraudulently concealed or could not

have been discovered with due diligence” before the prior adjudication. Saabirah El v. City of

New York, 300 F. App’x 103, 105 (2d Cir. 2008) (citing Saud v. Bank of New York, 929 F.2d

916, 920 (2d Cir. 1991) (citing Guerrero v. Katzen, 774 F.2d 506, 508 (D.C. Cir. 1985))).

    As noted, the court dismissed Bouchard I for lack of personal jurisdiction over Defendant.

See Bouchard I, Dkt. No. 23. Thus, Plaintiff cannot re-litigate that issue unless he pleads new

facts that would support a finding that the Court can exercise personal jurisdiction over

Defendant that either (1) were not known and could not have been discovered before the Court

dismissed Bouchard I or (2) that Defendant fraudulently concealed such facts.

    In his factual background, Plaintiff notes that the following new allegations were included in

his 2017 complaint: Defendant conducted and solicited business in New York and the rest of the

United States directly and through its agents; Defendant was registered with and promoted its

business with the Italian Trade Agency (“ITA”) from 1990 to 2014; the ITA is sponsored by the

Country of Italy to promote foreign trade and it has offices in the United States, including New

York; Defendant retained the services of an agent, Mr. Piccinetti, to promote its business

throughout the United States and Canada; Mr. Piccinetti attended one trade show in New York;

and Defendant shipped numerous of its products to New York as its primary shipping port to the

United States and Canada. See Dkt. No. 27, Pl.’s Memorandum in Opposition, at 27-28.




                                                  -5-
   Plaintiff then argues that “no pre-trial discovery was conducted or allowed in connection

with [Bouchard I] thereby making it difficult if not impossible to discover those additional facts

asserted in [Plaintiff’s] 2017 complaint in a timely fashion.” See id. at 33. Thus, Plaintiff asserts

that facts supporting the new allegations were undiscoverable prior to the dismissal of Bouchard

I, and res judicata should not apply.

   Plaintiff does not support his contention that Defendant was registered with the ITA (or the

other general information alleged about the ITA) with facts that would have been undiscoverable

in 2015 when he initiated Bouchard I. See generally Dkt. No. 27. Plaintiff alleges that

Defendant was a member of the ITA from 1990 to 2014, which is before Plaintiff filed Bouchard

I. Additionally, all of the facts alleged regarding the ITA are public information that Plaintiff

could have discovered prior to Bouchard I.

   The record also shows that Plaintiff was aware of Mr. Piccinetti and his alleged

connection to Defendant during the pendency of Bouchard I. In his 2015 affidavit,

Plaintiff’s attorney noted that “[a]n internet search of Palo Piccinetti revealed a LinkedIn

profile showing that he was the Director of North American Sales and Market Research

Divisions for [Defendant] from January 2010 to January 2015” and that Mr. Piccinetti

had various responsibilities in that position, including marketing and advertising

Defendant’s products in the United States and Canada. See Bouchard I, Dkt. No. 18,

O’Connell Aff. ¶ 15. In light of this information, Plaintiff could have interviewed Mr.

Piccinetti or taken a sworn statement from him before commencing Bouchard I.

   Finally, Plaintiff argues that the new evidence of Defendant’s shipments of its

products sent through the port of New York to locations elsewhere in the United States

and Canada was undiscoverable before Bouchard I. See Dkt. No. 2 at ¶ 16. In her 2017



                                                 -6-
declaration, Defendant’s CEO, Ms. Giordani, attested that, from 2010 to 2016, Defendant

arranged for the shipment of one small machine and a few small parts to New York. See

Dkt. No. 13-1, Giordani Decl. (2017) at ¶ 15. This is the only evidence presented

regarding shipments into New York, and it is unclear whether Plaintiff could have

discovered this fact in 2015. However, even if undiscoverable, this alleged new fact is

not so material that it alone establishes a basis for asserting personal jurisdiction over

Defendant or otherwise changes Plaintiff’s ability to bring this suit, as Hellerstedt

requires.

    For the above-stated reasons, the Court finds none of the new facts that Plaintiff alleges in his

2017 complaint were undiscoverable before Bouchard I, nor are they material to the issue of

personal jurisdiction.

    Plaintiff alternatively argues that Defendant fraudulently concealed new evidence that

would demonstrate the Court could exercise personal jurisdiction over it. In support of

his position, Plaintiff cites to Saabirah El, in which the plaintiff argued that the district

court erred in applying res judicata because the defendants fraudulently concealed

material facts, resulting in her having less than a full and fair opportunity to litigate her

claims in the first suit. See Saabirah El, 300 F. App’x at 105. The Second Circuit

rejected this argument, stating that the plaintiff’s allegations of fraudulent concealment

were wholly conclusory. See id. The court then gave examples of conduct that could

amount to fraudulent concealment, such as delaying producing a witness for a deposition

or withholding documents during discovery. See id.

        Here, Plaintiff asserts that Defendant’s CEO, Ms. Giordani, lied in her sworn

declaration supporting Defendant’s 2015 motion to dismiss Bouchard I about the



                                                  -7-
following information: Defendant’s international financial information; when, where, and

to whom the D65 DV model pasta making machine was sold; Defendant’s mailing

address; Defendant’s contractual relationships with a New York entity; Defendant’s

marketing and promotion in New York; Defendant’s relationship with Mr. Piccinetti;

Defendant’s business transactions in New York; and Defendant’s affiliation with the ITA

and its New York City office. See Dkt. No. 27, at 29-31.

       Despite Plaintiff’s contentions that Ms. Giordani’s statements are in conflict with

the evidence, he does not cite to evidence that directly refutes any of her statements. 3

Additionally, Plaintiff’s assertions do not contradict Ms. Giordani’s declarations, nor do

they explain how Defendant fraudulently concealed information from him. Although

Plaintiff disputes Ms. Giordani’s statements, there is no evidence that those statements

were fraudulent.

    Accordingly, the Court finds that Plaintiff has failed to assert facts which were

undiscoverable prior to the court’s adjudication of Bouchard I or to show that Defendant


3
  Plaintiff merely relies on his 2017 complaint and his attorney’s affidavit to support his
contentions. Plaintiff cannot use his complaint to refute Ms. Giordani’s declarations. Mr.
Piccinetti’s statements to Plaintiff’s attorney are hearsay; and, thus, they are inadmissible
evidence. Furthermore, Plaintiff’s counsel’s Internet search of the ITA, while admissible, does
not directly refute Ms. Giordani’s statements.
         Plaintiff also asserts that Ms. Giordani’s 2015 and 2017 declarations contradict each
other and are internally inconsistent. This is not so. For example, Plaintiff argues that Ms.
Giordani’s statement, “[Defendant] has no affiliation with the Italian Trade Agency’s New York
City office, and [Defendant] does not promote or solicit business in the United States through the
Italian Trade Agency,” see Dkt. No. 27 at 31; Dkt. No. 13-1, Giordani Decl. (2017), at ¶ 11, is
inconsistent with Ms. Giordani’s assertion, “[Defendant] like any other Italian company cannot
be a member of the Italian Trade Agency because it is a Public Body merely promoting the
Italian business abroad. . . . [Defendant] utilizes the Italian Trade Agency’s services for purposes
entirely unrelated to soliciting or promoting its business in the United States. All such
solicitation and promotion by [Defendant], through the Italian Trade Agency, is targeted at other
countries covered by the Italian Trade Agency, not the United States.” See Dkt. No. 27 at 31;
Dkt. No. 13-1 at ¶¶ 12, 14.

                                                 -8-
fraudulently concealed information that, if discovered, would support a finding that the

Court had personal jurisdiction over it under New York’s long-arm statute. Re-litigation

of the issue of personal jurisdiction is thus precluded on the grounds of res judicata. 4




                                        IV. CONCLUSION

    After carefully considering the entire file in this matter, the parties’ submissions and the

applicable law, and for the above-stated reasons, the Court hereby

       ORDERS that Defendant’s motion to dismiss, see Dkt. No. 13, is GRANTED; and the

Court further

       ORDERS that the Clerk of the Court shall enter judgment in favor of Defendant and

close the case.

IT IS SO ORDERED.

Dated: October 18, 2019
       Syracuse, New York




4
  In light of the Court’s conclusion that res judicata bars Plaintiff from re-litigating the issue of
personal jurisdiction, the Court does not need to address the merits of Defendant’s argument that
the Court should dismiss this case pursuant to Rule 12(b)(2) for lack of personal jurisdiction.
The Court notes, however, that, if it were to reach the merits, it concurs with Judge Kahn’s
reasoning in Bouchard I.
                                                 -9-
